Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 27, 2006, which denied claimant’s application for reconsideration of a prior decision.
By initial determination dated August 3, 2005, claimant was found ineligible to receive unemployment insurance benefits because she had received a reasonable assurance of continued employment from her employer for the following academic year. Claimant appealed and requested a hearing, but a default decision was rendered and the initial determination was sustained after she failed to attend the hearing. Subsequently, she made numerous applications to reopen the case and failed to appear *846at the hearings scheduled in connection with these applications. Ultimately, the Unemployment Insurance Appeal Board dismissed claimant’s appeal due to her failure to appear at the hearings. Thereafter, the Board denied claimant’s application to reopen and reconsider its prior decision. Claimant appeals.
“Whether to grant an application to reopen a decision is within the discretion of the Board and, absent a showing that the Board abused its discretion, its decision will not be disturbed” (Matter of Kendricks [Commissioner of Labor], 1 AD3d 682, 682-683 [2003] [citation omitted]). In her application, claimant did not set forth her reasons for not attending the hearings other than stating that it was due to reasons beyond her control. In view of this, as well as claimant’s repeated failure to attend the hearings that were rescheduled at her request, we find no abuse of discretion in the Board’s denial of claimant’s application for reconsideration (see Matter of Hardamon [Menorah Home & Hosp. for Aging—Commissioner of Labor], 17 AD3d 764, 765 [2005]).
Cardona, EJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.